

Exhibit 10.2


NON-MANAGEMENT DIRECTOR RESTRICTED STOCK UNIT AGREEMENT


Brighthouse Financial, Inc. (the “Company”) confirms that, on [grant date] (the
“Grant Date”), it granted you, [name], [number] Restricted Stock Units.


Your Restricted Stock Units are subject to the terms and conditions of the
Brighthouse Financial, Inc. 2017 Non-Management Director Stock Compensation Plan
(the “Director Plan”) and this Restricted Stock Unit Agreement (this
“Agreement”), which includes the Award Agreement Supplement (the “Supplement”).
All capitalized terms used in this document that are not defined herein are
defined in the Director Plan. Please note that the Director Plan and the
Supplement include terms for forfeiture of your Restricted Stock Units under
certain circumstances.


The Period of Restriction for your Restricted Stock Units granted under this
Agreement will begin on the Grant Date and will end on the earlier of (i) the
first anniversary of the Grant Date and (ii) the date of the Company’s next
Annual Meeting of Stockholders following the Grant Date.
   
Restricted Stock Units will be due and payable in the form of Shares, or in any
other form of payment that the Committee determines in accordance with the
Director Plan, as soon as administratively practicable after the conclusion of
the Period of Restriction.


The timing of payment is specified in the Director Plan and in Supplement
Section S-6 (“Timing of Payment”), or, if you have elected to defer your
Restricted Stock Units under a deferred compensation plan offered by the
Company, pursuant to the terms of such deferred compensation plan.


IN WITNESS WHEREOF, Brighthouse Financial, Inc. has caused this Agreement to be
offered to you, and you have accepted this Agreement by the electronic means
made available to you.




